Judgment insofar as it imposes sentence modified, as a matter of discretion in the interest of justice, and matter remitted to County Court, Cayuga County, for further proceedings in accordance with memorandum, and otherwise judgment affirmed. Memorandum: Defendant was convicted of the crime of driving while intoxicated (Vehicle and Traffic Law, § 1192, subd 2), a misdemeanor, and sentenced to serve one year in the Cayuga County Jail. Defendant has no prior criminal record. He has held teaching and research positions throughout the world, and his adult life has been marked by outstanding achievements in medical-scientific research endeavors. As a matter of discretion and in the interest of justice, the sentence is modified to three years probation, the first 60 days of which are to be served in Cayuga County Jail. The matter is remitted to Cayuga County Court for the purpose of fixing terms and conditions of probation (Penal Law, § 65.10). All concur, except Cardamone, J., who dissents and votes to affirm the judgment, in the following memorandum.